El Juez Asociado Seño» Aldkey,
emitió la opinión del tribunal.
Dictada sentencia contra el demandado en este pleito,. Antonio Molini, condenándolo a pagar determinada cantidad de dinero, fné entregado al márshal de la corte nn manda-miento para qne cumpliera la sentencia. Devuelto ese man-*949-damiento por dicho funcionario el demandante solicitó del tribunal inferior que de acnerdo con el artículo 269 del Código de Enjuiciamiento Civil ordenase a Antonio Molini que com-pareciera a contestar bajo juramento sobre los bienes que poseyera. El tribunal dictó dicha orden apercibiendo al de-mandado Molini de desacato si dejaba de comparecer, y el día que fue señalado para tal comparecencia el tribunal, después de oír a las partes, declaró sin lugar la moción del demandante y sobreseyó la orden que había dictado. Poste-riormente y a instancia del demandante reconsideró esa reso-lución por entender que un desistimiento del pleito que había presentado el demandante se refería a la esposa, también demandada, y no a su marido, y autorizó al demandante para que solicitara de nuevo señalamiento de día y hora para ■que el demandado Molini compareciera a declarar sobre sus bienes. De esta resolución apeló el demandado ante nosotros y el demandante nos pide que desestimemos su recurso por no ser apelable dicha resolución.
Él número tercero del artículo 295 del Código de Enjui-ciamiento Civil autoriza apelaciones contra resoluciones es-peciales dictadas después de sentencia, o sea, contra las que decidan cuestiones no resueltas por la sentencia, y de acuerdo -con ese precepto la resolución recurrida es apelable porque por ella el apelante Antonio Molini debe comparecer ante el tribunal a declarar bajo juramento sobre los bienes que poseyera, apercibido de ser castigado por desacato, toda vez que el dejar sin efecto la corte inferior la orden que anterior-mente había dictado declarando sin lugar la moción del de-mandante produce el efecto de decretar que el apelante Molini está obligado a comparecer a declarar sobre sus bienes el día que se señale.

La moción de desestimación debe ser negada.